10-472-ag
         Lin v. Holder
                                                                                           BIA
                                                                                    Mulligan, IJ
                                                                                   A098 561 750

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 10th day of February, two thousand eleven.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                ROBERT A. KATZMANN,
 9                BARRINGTON D. PARKER,
10                       Circuit Judges.
11       _______________________________________
12
13       ZUOLU LIN,
14                Petitioner,
15
16                       v.                                       10-472-ag
17                                                                NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22       FOR PETITIONER:        Jed S. Wasserman, New York, New
23                              York.
24
25       FOR RESPONDENT:                 Tony West, Assistant Attorney
26                                       General; Anh-Thu P. Mai-Windle,
27                                       Senior Litigation Counsel; Pegah
28                                       Vakili, Trial Attorney, Office of
29                                       Immigration Litigation, Civil
30                                       Division, United States Department
31                                       of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a
 2   decision of the Board of Immigration Appeals (“BIA”), it is
 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.
 5       Petitioner Zuolu Lin, a native and citizen of the

 6   People’s Republic of China, seeks review of a January 14,
 7   2010, order of the BIA, affirming the March 25, 2008,
 8   decision of Immigration Judge (“IJ”) Thomas J. Mulligan,

 9   which denied his application for asylum, withholding of

10   removal, and relief under the Convention Against Torture
11   (“CAT”).       In re Zuolu Lin, No. A098 561 750 (B.I.A. Jan. 14,

12   2010), aff’g No. A098 561 750 (Immig. Ct. N.Y. City Mar. 25,

13   2008).       We assume the parties’ familiarity with the
14   underlying facts and procedural history of the case.

15       Under the circumstances of this case, we review the

16   IJ’s decision, as supplemented by the BIA’s decision.       See
17   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).          The

18   applicable standards of review are well-established.       See
19   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
20   510, 513 (2d Cir. 2009).

21       Substantial evidence supports the IJ’s adverse
22   credibility determination. 1     As the IJ found: (1) although


             Because Lin filed his asylum application before May
              1

       11, 2005, the amendments made to the Immigration and
       Nationality Act by the REAL ID Act of 2005 do not apply
       to his asylum application. See Pub. L. No. 109-13,
                                       2
 1   Lin stated in his 2007 affidavit that village cadres beat
 2   him, he omitted that detail from his original and revised
 3   asylum applications; (2) although Lin testified that he was

 4   hit with a baton and detained for over two hours, he omitted
 5   those details from his original and revised asylum

 6   applications and from his 2007 affidavit; and (3) the
 7   affidavit from Lin’s wife omitted any details relating to
 8   his alleged beating, detention, or medical treatment.

 9   Although minor and isolated discrepancies may be

10   insufficient to support an adverse credibility finding, see
11   Diallo v. INS, 232 F.3d 279, 285-86 (2d Cir. 2000), the

12   multiple discrepancies here were not isolated, and related

13   to events at the heart of Lin’s claim—that he suffered past
14   persecution and had a well-founded fear of persecution based

15   on his resistance to the family planning policy.

16       Furthermore, as the record supports the IJ’s findings
17   that Lin provided conflicting statements, the IJ was not

18   required to credit Lin’s explanation that the details of his
19   beating and detention merely supplemented, rather than
20   contradicted, his asylum application.   See Majidi v.

21   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (holding that
22   the agency need not credit an applicant’s explanations for

23   inconsistent testimony unless those explanations would



       § 101(h)(2), 119 Stat. 231, 305 (2005).
                                  3
 1   compel a reasonable fact-finder to do so); see also Zhou Yun
 2   Zhang v. U.S. INS, 386 F.3d 66, 74 (2d Cir. 2004) (holding
 3   that the Court generally will not disturb adverse

 4   credibility determinations that are based on “specific
 5   examples in the record of inconsistent statements . . .

 6   about matters material to [an applicant’s] claim of
 7   persecution, or on contradictory evidence or inherently
 8   improbable testimony regarding such matters” (internal

 9   quotation marks omitted)), overruled in part on other

10   grounds by Shi Liang Lin v. U.S. Dep’t. of Justice, 494 F.3d
11   296, 305 (2d Cir. 2007) (en banc).   Accordingly, the IJ

12   reasonably relied on the cumulative effect of the

13   inconsistencies among Lin’s testimony, asylum applications,
14   and background materials to render an adverse credibility

15   determination.   See Tu Lin v. Gonzales, 446 F.3d 395, 402

16   (2d Cir. 2006) (emphasizing that “even where an IJ relies on
17   discrepancies or lacunae that, if taken separately, concern

18   matters collateral or ancillary to the claim, the cumulative
19   effect may nevertheless be deemed consequential by the fact-
20   finder”) (citation and internal quotation marks omitted)) ;

21   see also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 166-67 n.3
22   (2d Cir. 2008) (noting that inconsistencies and omissions

23   are “functionally equivalent”).
24       Moreover, because the IJ did not find Lin’s testimony

25   credible, the BIA properly noted the absence of documentary

                                   4
 1   evidence which could have corroborated his claim that he
 2   suffered harm because he resisted the family planning
 3   policy.   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d

 4   315, 341 (2d Cir. 2006).   As the BIA noted, Lin’s wife’s
 5   affidavit, his doctor’s letters, and his medical records did

 6   not provide any details relating to his alleged abuse or
 7   detention, one of the doctor’s letters was inconsistent with
 8   Lin’s testimony, and the medical records failed to give

 9   sufficient detail indicating that Lin was harmed based on

10   his “other resistance” to the family planning policy.
11   Because the record supports the IJ’s adverse credibility

12   determination, the BIA did not err in relying on Lin’s

13   failure to corroborate his “other resistance” claim to
14   support the adverse credibility determination.   See id.

15       Because substantial evidence supports the agency’s

16   adverse credibility determination, see Zhou Yun Zhang, 386
17   F.3d at 74, and the only evidence of a threat to Lin’s life

18   or freedom depended upon his credibility, the adverse
19   credibility determination in this case necessarily precludes
20   success on his claims for asylum, withholding of removal,

21   and CAT relief.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d
22   Cir. 2006).

23       For the foregoing reasons, the petition for review is
24   DENIED.   As we have completed our review, any stay of

25   removal that the Court previously granted in this petition

                                   5
 1   is VACATED, and any pending motion for a stay of removal in
 2   this petition is DISMISSED as moot. Any pending request for
 3   oral argument in this petition is DENIED in accordance with

 4   Federal Rule of Appellate Procedure 34(a)(2), and Second
 5   Circuit Local Rule 34.1(b).
 6
 7                                 FOR THE COURT:
 8                                 Catherine O’Hagan Wolfe, Clerk
 9
10




                                    6